Citation Nr: 1132823	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  04-17 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Service connection for a nervous disorder due to undiagnosed illness.

2.  Service connection for headaches due to undiagnosed illness.

3.  Service connection for chronic fatigue syndrome due to undiagnosed illness.

4.  Service connection for muscle and joint pain due to undiagnosed illness.

5.  Service connection for a sleep disorder due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to July 1992, including a period of service in Southwest Asia during the Persian Gulf War.

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the Veteran's claims for service connection.  The Veteran timely appealed, and the Board remanded the matter for further evidentiary development and adjudication in March 2006 and again in April 2010.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VCAA-compliant notice, obtain adjudicative records not associated with the claims file, provide the Veteran with VA examination, and then re-adjudicate the claims.  The RO associated the identified documents with the claims file, sent the Veteran the requisite notice letter, and scheduled the Veteran for a VA examination, which was conducted in September 2010.  The Veteran was then provided a supplemental statement of the case (SSOC) in July 2011, in which the AOJ again denied the Veteran's claims.  Thus, as to the claims decided herein, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In October 2005, Veteran testified at a hearing before the Board; a transcript of that hearing is of record.  In December 2009, however, the Board notified the Veteran that the Veterans Law Judge who conducted the October 2005 hearing was no longer employed by the Board.  Later in December 2009, the Veteran notified the Board that he wanted a new hearing.  The Board remanded the appeal for the scheduling of a hearing in January 2010.  The Veteran was afforded such a hearing in April 2010, at which he testified before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.

The decision below addresses the Veteran's claims of service connection for muscle and joint pain, a nervous disorder, headaches, and chronic fatigue syndrome due to undiagnosed illness.  Consideration of the remaining claim on appeal is deferred pending completion of the development sought in the remand that follows the decision.

Additionally, the Veteran contended at his April 2010 hearing before the undersigned Veterans Law Judge that his service-connected PTSD is worsening.  In this case, the Board infers a claim for an increased rating for service-connected posttraumatic stress disorder.  As this claim has not been adjudicated by the RO, it is not before the Board; hence, it is again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's claimed nervous disorder has been attributed to a known clinical diagnosis of posttraumatic stress disorder, for which the Veteran is already service-connected.

3.  The Veteran's headaches are a known clinical diagnosis and are not attributable to undiagnosed illness or otherwise to the Veteran's time on active duty.

4.  The Veteran does not currently have a diagnosis of chronic fatigue syndrome.

5.  The Veteran does not currently have a shoulder or hip disability.

6.  The Veteran's cervical spine and lumbar spine disabilities have been attributed to diagnosed degenerative changes of the cervical and lumbar spines and degenerative disc disease of the cervical spine, which were not present in service and are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a nervous disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).

2.  The Veteran does not have headaches that are the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).

3.  The Veteran does not have chronic fatigue syndrome that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).

4.  The Veteran does not have a shoulder disability that is the result of disease or injury incurred in or aggravated during active military service, and it may not be presumed to have been due to an undiagnosed illness incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).

5.  The Veteran does not have a hip disability that is the result of disease or injury incurred in or aggravated during active military service, and it may not be presumed to have been due to an undiagnosed illness incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).

6.  The Veteran does not have a cervical spine disability that is the result of disease or injury incurred in or aggravated during active military service, and it may not be presumed to have been due to an undiagnosed illness incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).

7.  The Veteran does not have a lumbar spine disability that is the result of disease or injury incurred in or aggravated during active military service, and it may not be presumed to have been due to an undiagnosed illness incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in his possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.  

In this respect, through February 2002, December 2006, October 2009, and June 2010 notice letters, the Veteran received notice of the information and evidence needed to substantiate the claims decided herein.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board also finds that the February 2002, December 2006, October 2009, and June 2010 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned February 2002, December 2006, October 2009, and June 2010 notice letters.  In addition, the Veteran was provided notice regarding an award of an effective date and rating criteria in the December 2006, October 2009, and June 2010 notice letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran underwent VA examination in June 2003, July 2003, October 2006, April 2008, February 2009, and September 2010; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the October 2006 and September 2010 VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted full physical and psychological examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

In addition, records of the Veteran's private and VA medical treatment have been associated with the file.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claims.  The Veteran has also testified before the undersigned Veterans Law Judge.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claims that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317 (2010).

Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.317(c); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Persian Gulf Veteran means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).

For purposes of § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The provisions of 38 C.F.R. §§ 3.307, 3.309 allow for a presumption of service incurrence for certain chronic diseases, including psychoses and arthritis, if manifest to a compensable degree within a year of separation from qualifying military service.  See also 38 U.S.C.A. §§ 1101, 1112.  

Here, the Veteran's personnel records reflect service in Southwest Asia during the Persian Gulf War, including the award of the Southwest Asia Service Medal and Kuwait Liberation Medal.  Thus, the Board finds that the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and could thus potentially qualify for service connection under 38 C.F.R. § 3.317.

The Veteran claims that he currently has a nervous disorder, headaches, chronic fatigue syndrome, and muscle and joint pain, in part due to undiagnosed illnesses under 38 U.S.C.A. § 1117.  

Relevant medical evidence of record consists of the Veteran's service treatment records, records of his post-service treatment at the Carl Vinson VA Medical Center (VAMC) in Dublin, Georgia, and reports of VA examinations conducted in June 2003, July 2003, October 2006, April 2008, February 2009, and September 2010.  Review of the Veteran's service treatment records reveals that he was treated on two occasions, in January 1984 and July 1991, for complaints of headache related to upper respiratory infections.  In addition, he was seen in July 1982 for complaints of pain in his nose and head secondary to an assault.  At that time, radiological examination was negative and he was diagnosed with an "injury to head."  No follow-up treatment is noted.  Similarly, the Veteran was seen in November 1981 for complaints of back pain, but stated that he had had back trouble prior to entering service.  At that time, he was diagnosed with a strain of the latissimus dorsi.  Again, no follow-up visits are of record.  The Veteran was again seen in November 1988 for complaints of back pain following lifting two heavy duffel bags.  He was diagnosed at that time with back spasms.  The record does not reflect that he was seen at any time for follow-up visits.  The record is silent as to any complaints of problems with sleeping, fatigue, or psychiatric difficulties.  Other records, including the Veteran's July 1992 separation reports of medical history and examination, are silent as to any problems with any headaches, muscle or joint pain, problems with sleep or fatigue, or psychiatric difficulties.  To the contrary, the Veteran responded "No" when asked on his July 1992 report of medical history if he experienced swollen or painful joints; frequent or severe headache; leg cramps; arthritis; problems with his shoulders, elbows, knees, or back; frequent trouble sleeping; or depression, excessive worry, or "nervous trouble or any sort." 

The Veteran has sought ongoing treatment for complaints of headaches, joint pain, sleeping problems, and psychiatric complaints.  To that end, he has been seen at the Dublin VAMC beginning in 2001 for complaints of neck and joint pain, trouble sleeping, headaches, and problems with anger and irritability.  He has been diagnosed with posttraumatic stress disorder (PTSD) since at least 2006 and is receiving ongoing care for the disorder.  At a June 2006 treatment visit, the Veteran was found to have PTSD and insomnia due to nightmares from the PTSD.  He has also been diagnosed with, and is being treated for, headaches and degenerative changes of the cervical and lumbar spine, as well as degenerative disc disease of the cervical spine.  He has also been treated for headaches since 2001 and was diagnosed in June 2003 with tension headaches.  Similarly, radiological evaluations conducted in June 2003, pursuant to a VA examination, found the Veteran to have degenerative joint disease and degenerative disc disease in the cervical spine.  Radiological examination of the Veteran's hips conducted at that time found only "possible mild arthritis changes" in his left hip; no definitive diagnosis was assigned.   

The Veteran was given VA examinations in June 2003, July 2003, October 2006, April 2008, February 2009, and September 2010 pursuant to his claims for service connection.  At the June 2003 examination, the VA examiner noted the Veteran's complaints of headache, fatigue, and pain in his hips, knees, and back that developed shortly after his separation from active duty.  The examiner diagnosed the Veteran with tension headaches, degenerative arthritis of the cervical spine and left hip, and "chronic fatigue most likely secondary to abnormal sleeping patterns, possibility of sleep apnea."  The examiner further stated that the Veteran's muscle and joint pain were attributable to the diagnosed degenerative arthritis, which was confirmed by radiological examination.  No etiological opinion was offered.  The Veteran was further provided examination concerning his claim for chronic fatigue syndrome in June 2003.  At that time, the examiner noted that the Veteran complained of muscle aches, headaches, and joint pain, and "some depression" was noted along with sleep disturbance.  The examiner diagnosed the Veteran with a sleep disorder, "suspect sleep apnea," although no final diagnosis was assigned.  At the Veteran's July 2003 psychiatric examination, the VA examiner noted the Veteran's complaints of feeling nervous all the time and having muscle tremors, as well as of problems sleeping.  The examiner concluded that there were "no evident signs of psychosis" and did not assign a diagnosis.  

The Veteran was again given VA psychological examination in October 2006.  At that time, he was noted to complain of excessive anger, anxiety, and insomnia.  He also reported experiencing frequent nightmares and irritability.  The examiner diagnosed the Veteran with chronic PTSD but found him to have no other psychiatric disability.

At the Veteran's April 2008 VA examination, he was noted to complain of interrupted sleep and being able to sleep only about two hours before waking, which caused daytime fatigue and the need to nap often.  The examiner assigned a diagnosis of PTSD but did not find the Veteran to have major depression.  The examiner opined that the Veteran's sleep disturbance was related to his PTSD.  

The Veteran was further provided VA examinations in February 2009.  At his neurological examination at that time, the Veteran complained of having experienced headaches since soon after his discharge from active duty, which he speculated were related to a sinus disorder.  He further complained of a sleep disorder in which he was unable to sleep through the night without waking up and unable to return to sleep.  The examiner diagnosed him with chronic daily headaches possibly related to sinus disorder and "chronic fatigue syndrome, likely related to sleep apnea."  No neurological deficits were noted, and no clear diagnosis or etiological opinion relating to the assessment of sleep apnea was provided.  In an addendum opinion, the examiner noted that the Veteran did not complain of headaches in service, other than as related to upper respiratory infections, and opined that his headaches were thus not related to service.  At a psychological examination, the Veteran again complained of problems with sleeping, including nightmares and night sweats, and fatigue during the daytime.  The examiner noted that the Veteran suffered from "severe" symptoms of both PTSD and major depression and diagnosed the Veteran with PTSD and major depressive disorder secondary to PTSD.  The examiner opined that the Veteran's sleep disturbance, headaches, and chronic fatigue were related both to his PTSD and to a "sleep disorder independently caused by his secondary major depression."  The examiner further opined that the Veteran's night sweats and symptoms of trembling and nervousness are related both to the Veteran's PTSD and his depression.  However, the examiner failed to offer a rationale for this opinion.

Pursuant to the Board's June 2010 remand, the Veteran again underwent VA examinations in September 2010.  Report of the psychiatric examination reflects that the Veteran complained of anger management problems, anxiety, and trouble sleeping.  He was diagnosed with PTSD, with "sleep disorder and irritability" identified as symptoms of the disability.  No other diagnoses of psychiatric disabilities or sleep disorders were assigned.  

Further VA examination conducted in September 2010 reflects the Veteran's complaints of headaches, trouble sleeping, and pain in his muscles and joints, including his shoulders, hips, neck, and lumbar spine.  In particular, the Veteran complained of having experiencing pain in his hips for five to six years and pain in his neck, back, and shoulders since service.  No specific injuries were reported.  Physical examination revealed a right limp and pain on motion of the hips, shoulders, neck, and lumbar spine.  Radiological examination conducted at the examination revealed mild degenerative changes in the cervical and lumbar spine, with normal shoulders and hips.  The Veteran further complained of experiencing headaches and trouble sleeping since service.  He also reported having undergone a private sleep study in 2005 and being diagnosed with sleep apnea, although no records of such a study were available.  The examiner found the Veteran not to meet the diagnostic criteria for a diagnosis of chronic fatigue syndrome, noting in particular that he did not display debilitating fatigue that is severe enough to reduce or impair his average daily activity below 50 percent of his baseline.  Further, the Veteran's problems with generalized muscle aches and weakness were attributed to his diagnosed cervical and lumbar spine disorders, and his headaches were attributed to hypertension.  In addition, his sleep disorder was noted to "appear to be sleep apnea," not an indication of chronic fatigue syndrome.  

The examiner diagnosed the Veteran with headaches that she found to be more likely than not related to hypertension, which was not found to be service-related.  To the contrary, the examiner found that the Veteran's in-service complaints of headache were related to upper respiratory infections and not indicative of a separate headache disability.  The examiner further found that the Veteran had mild degenerative disc disease in the cervical and lumbar spine, as well as degenerative changes in both the cervical and lumbar spine.  The examiner found these to be unrelated to service, due to the infrequency with which he was treated for complaints of back pain while on active duty and a lack of continuity of symptoms of neck or back pain from the time of his separation from active duty to the present.  In addition, no disabilities of the hips or shoulders were diagnosed, and the examiner found that the Veteran's complained-of problems were not likely related to service due to the lack of chronicity from the Veteran's time in service and the lack of any identified in-service injury or incident that could have led to any such problems.   

The Veteran has further testified before the undersigned Veterans Law Judge and has submitted multiple written statements concerning his claims.  At his April 2010 hearing, the Veteran contended that he has experienced symptoms of a nervous disorder, fatigue, headaches, and muscle and joint pain since his time in service or shortly thereafter.  He has repeated these contentions in multiple written statements to VA. 

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claims of service connection for a nervous disorder, headaches, chronic fatigue syndrome, and muscle and joint pain under the presumptive provisions relating to Persian Gulf claims.  In that connection, the Board finds that, to whatever extent the Veteran has at any point suffered from disabilities manifested by nervous complaints or headaches, these symptoms have been ascribed to known diagnoses-PTSD and headaches due to hypertension-which precludes service connection under the statutes and regulations that govern claims based upon service in the Persian Gulf.  (Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness.)  Further, the Veteran's September 2010 VA examiner specifically found the Veteran's complained-of symptoms to be accounted for by his diagnosis of headaches due to hypertension.  In a separate September 2010 VA examination, as well as at an October 2006 VA psychiatric examination, the Veteran's examiner found that the Veteran's psychiatric symptoms were attributable entirely to his diagnosed PTSD.  

Although the Board does not doubt the sincerity of the Veteran's belief that he has a nervous disorder and headaches due to undiagnosed illnesses related to his service in Southwest Asia, as a lay person without the appropriate medical training or expertise, he is not competent to provide a probative opinion on a complex medical matter such as the diagnosis or etiology of a current disability, undiagnosed illness, or medically unexplained chronic multi-symptom illness.  The Veteran's September 2010 VA examiners clearly took into account the Veteran's complaints and contentions and arrived at medical conclusions contrary to his claims-specifically attributing the Veteran's claimed nervous disorder and headache symptoms to known clinical diagnoses of PTSD and headaches due to hypertension, which are not qualifying illnesses as defined by 38 C.F.R. § 3.317.  Further, to the extent that the Veteran's complained-of symptoms of a nervous disorder are due to PTSD, the Boards notes that the Veteran is already service connected for that disability.  The Board relies on the medical treatment providers' opinions in this case as they are based on objective evidence, their medical expertise, and the Veteran's assertions. 

In short, the Board finds that the Veteran's claimed symptoms of a nervous disorder and headaches have been fully attributed to clinical diagnoses that are not qualifying chronic disabilities under § 1117.  Thus, the theory that the Veteran has undiagnosed illnesses or a medically unexplained chronic multi-symptom illness manifested by a symptoms of nervous disorder or headaches that are related to the Veteran's service in Southwest Asia does not have merit.  As already noted, to the extent he experiences symptoms due to PTSD, he is already service connected for that disability.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  As the Veteran's psychiatric symptomatology is evaluated as part of his service-connected PTSD, to grant him service connection for any of those symptoms would be pyramiding, which is prohibited by 38 C.F.R. § 4.14 (2010).  See id.  For all the foregoing reasons, the Board finds that the Veteran's claims for service connection for a nervous disorder and for headaches must be denied under 38 C.F.R. §  3.317.  

The Board notes that, in cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Here, however, upon review of the evidence of record, the Board finds that there is no competent evidence medically relating any current nervous disorder or headaches to military service.  Absent a medical opinion in the record of a relationship to military service, the Veteran's claims for service connection for a nervous disorder and for headaches must be denied on a direct basis.  As noted above, the Board acknowledges that the Veteran has reported that he first experienced symptoms of these disabilities during service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.

The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  In this case, although the Veteran has contended that he has suffered from the claimed problems since service, the Board finds persuasive that, with the exception of complaints of headache associated with upper respiratory infection on two occasions during service, there is no notation in the entirety of the Veteran's service treatment record concerning any such disability or any symptoms that might be associated with such disorder.  Likewise, there is no medical evidence demonstrating that, before the Veteran began treatment at the Dublin VAMC in 2001, the Veteran had complained of any such disability to any medical professional at any time since his separation from service.  Further, the Board notes that the Veteran's VA examiners considered the Veteran's claims of continuity of symptomatology and nevertheless found his diagnosed headaches not to be related to his time on active duty.

The Board concedes that the Veteran currently has psychiatric symptoms and headaches.  However, none of the Veteran's treatment providers has provided an opinion that the Veteran's headache disability is related to service.  Further, as noted above, all of the Veteran's psychiatric symptoms have been associated with his diagnosed PTSD, for which he is already in receipt of service connection.  Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of any evidence etiologically linking the Veteran's current disabilities to service.  Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such the relationship between any current complaints and military service.  See Bostain, 11 Vet. App. at 127.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a nervous disorder and for headaches.  The Board has considered the Veteran's assertions that he has psychiatric problems and headaches related to service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a current condition.  He is competent to say that he experienced pain or other symptoms in service and experiences such symptoms currently, but not to say what the chronic diagnosis is, if any.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  The Board thus concludes that a preponderance of the evidence is against these claims.

Regarding the Veteran's claim of service connection for chronic fatigue syndrome, the Board notes initially that the Veteran has been diagnosed with PTSD, to which his sleep problems have been attributed and for which he is already in receipt of service connection, rendering a grant of service connection under 38 C.F.R. § 3.317 inapposite to the extent that the Veteran's complained-of disability has been linked to a known clinical diagnosis.  Further, the September 2010 VA psychiatric examiner linked the Veteran's complained-of insomnia symptoms to his service-connected PTSD, and his physical VA examiner specifically found the Veteran not to meet the criteria to warrant a diagnosis of chronic fatigue syndrome.  Although the Board observes that the Veteran's February 2009 VA examiner assigned the Veteran a diagnosis of chronic fatigue syndrome, that examination was not found to be adequate for VA's purposes, as it contains no rationale or explanation for the diagnoses assigned therein.  The Board thus finds that the preponderance of the evidence establishes that the Veteran does not have chronic fatigue syndrome.  That is, at no time during the pendency of the claim has the evidence established that the Veteran has chronic fatigue syndrome.  Although replete with complaints, the Veteran's post-service treatment records are negative for a competent diagnosis of any such disability, and the September 2010 VA examiner expressly found that a clinical diagnosis could not be made.

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  The evidence reflects that the Veteran does not have chronic fatigue syndrome.  Although the Veteran has complained of experiencing such symptoms since service, in the absence of objective proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for chronic fatigue syndrome is not warranted on a direct basis. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Turning to the Veteran's claim for service connection for muscle and joint pain, including as due to undiagnosed illness, the Board finds that the preponderance of the evidence is against the claim of on either a direct basis or under the presumptive provisions relating to Persian Gulf claims.  With regard to the Veteran's contentions of pain in his shoulders and hips, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Here, the Board initially finds that there is simply no medical evidence that the Veteran has any disability of the shoulders or hips.  The Veteran was afforded a VA examination in September 2010, but that examiner concluded that the Veteran did not suffer from any shoulder or hip disability, a finding confirmed by both physical and radiological examination.  The examiner concluded that the Veteran's shoulders and hips displayed no pathology on which to base a diagnosis.  The Board notes further that although the Veteran has complained of pain and aching in his shoulders and hips to his September 2010 VA examiner, as well as at his April 2010 hearing before the undersigned Veterans Law Judge, there are no current treatment records showing a diagnosis of any shoulder or hip disability, with the exception of a single finding of "possible" mild arthritis in the left hip in June 2003.  Thus, the evidence does not provide the kind of objective indications of a qualifying chronic shoulder or hip disability to include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  Pain does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  With no medical evidence of a diagnosed disability, the analysis ends, and service connection for a shoulder or hip disability must be denied.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) that a service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  Accordingly, absent a current showing of chronic disability, the Board concludes that no shoulder or hip disability was incurred in or aggravated by service, and may not be presumed to have been due to an undiagnosed illness incurred in service.

Turning to the Veteran's claim of service connection as it relates to a cervical spine or lumbar spine disability, the Board finds that the preponderance of the evidence is against such a claim of service connection on either a direct basis or under the presumptive provisions relating to Persian Gulf claims.  Initially, to whatever extent the Veteran has at any point suffered from a cervical spine or lumbar spine disability, it has been ascribed to known clinical diagnoses-degenerative changes of the cervical and lumbar spine and cervical degenerative disc disease-which precludes service connection under the statutes and regulations that govern claims based upon service in the Persian Gulf, which require an undiagnosed illness.  The Veteran's service treatment records do not show that the Veteran complained of or was treated for a chronic disability manifested by pain in his neck or back; to the contrary, although he was seen on two occasions for complaints of back pain, those incidents were acute and transitory, and he was found to have a normal spine and musculoskeletal system on his separation from active duty.  More significantly, none of the Veteran's medical providers have related his cervical spine or lumbar spine disability to his military service, including his service in Southwest Asia.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation").  In fact, following the VA examination in September 2010, the examiner stated that it was less likely than not that the Veteran's cervical spine or lumbar spine disability was related to military service.  

Here, there is nothing in the claims file, other than the Veteran's own contentions, that would tend to establish that his current cervical spine or lumbar spine disability is related to his active military service.  As a lay person, the Veteran's statements on such matters do not constitute competent medical evidence.  He is not competent to give a medical opinion on diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that when the determinative issue involves a question of medical causation, only individuals possessing specialized training and knowledge are competent to render an opinion.).  Consequently, there is no competent evidence of a nexus between the Veteran's cervical and lumbar spine disabilities and his period of active duty service.  The medical evidence of record is against finding a basis to grant service connection for a cervical spine or lumbar spine disability.  The medical opinions against the claim are uncontradicted.

In view of the foregoing, the Board affords great probative value to the opinion contained in the September 2010 VA examination report.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  The VA examination report reflects that the VA examiner reviewed the Veteran's entire claims folder and reported history and undertook a comprehensive clinical examination of the Veteran, prior to finding that it was unlikely that the Veteran's cervical spine and lumbar spine disabilities are related to his service.  

As for the presumption of 38 C.F.R. § 3.307 for chronic diseases such as arthritis, there has been no showing that any degenerative changes of the lumbar or cervical spine were manifested until many years after the Veteran was separated from military service.  A grant of service connection under this presumption is therefore not warranted.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, as the greater weight of the evidence is against the Veteran's claims of service connection, that doctrine is not applicable.  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims for direct service connection and for service connection under § 1117 for a nervous disorder, headaches, chronic fatigue syndrome, and muscle and joint pain.  For all the foregoing reasons, the Veteran's claims for service connection must be denied.


ORDER

Service connection for a nervous disorder is denied.

Service connection for headaches is denied.

Service connection for chronic fatigue syndrome is denied.

Service connection for muscle and joint pain is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for a sleep disorder, including as due to undiagnosed illness.

As an initial matter, the Board notes that, at his April 2010 hearing, the Veteran stated that he had undergone a private sleep study and been diagnosed with sleep apnea in 2004 or 2005.  However, it is unclear from the record from whom or for how long the Veteran sought such treatment.  Further, the Board notes that no such treatment records have been associated with the claims file; the Veteran did not submit these records, and the AOJ appears not to have sought to obtain information on the physician or consent from the Veteran to attempt to obtain any available records.  As noted above, VA is required by the VCAA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1).  Therefore, as the identified medical records may have a bearing on the Veteran's claim, the AOJ must again request consent from the Veteran to seek any available records.  The AOJ must then attempt to obtain any examination or treatment records from the identified private care provider and associate them with the claims file.  

The record further indicates that at the September 2010 VA examination, the Veteran's VA examiner appears to have assigned a diagnosis of sleep apnea, based solely on the Veteran's own report that a private physician had given him such a diagnosis in 2005.  However, the VA examiner also referenced a sleep study that was "pending" at the time of the examination and that would, presumably, aid the examiner in assigning a diagnosis for the Veteran's complained-of sleep problems.  However, no such records from any sleep study are present in the record, and it is not clear from the Veteran's claims file that he actually underwent any sleep study in association with the instant claim.   Thus, on remand, the agency of original jurisdiction (AOJ) must ensure that the claims file contains a copy of the sleep study that was "pending" at the time of the September 2010 VA examination.

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2010).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability. Id.; see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Because the record is not complete as to the sleep study referenced in the September 2010 VA examination report, the Board finds that there is insufficient competent medical evidence on file to make a decision on these issues.  The Board will therefore remand to obtain a current diagnosis and medical nexus opinion based on a thorough review of the Veteran's claims file, including his stated contentions and medical history, to include in particular the findings of the September 2010 VA examiner and the sleep study conducted pursuant to that evaluation.  Specifically, the examiner who conducted the sleep study must provide a well reasoned medical opinion addressing the nature and etiology of any diagnosed sleep disorder.  The opinion must be based upon consideration of the Veteran's documented history and assertions through review of the claims file.  The examiner must comment as to whether the Veteran suffers from any diagnosable sleep disability and whether any such diagnosed disability is related to the Veteran's period of military service.  See 38 U.S.C.A. § 5103A(d) (West 2002).  The examiner must also identify any objective indications of the Veteran's claimed symptoms of a sleep disorder and must specifically state whether such complaint is attributable to a known diagnostic entity-in particular, to the Veteran's service-connected PTSD.  If any of the Veteran's claimed symptom(s) are found to be attributable to any known diagnostic entity other than the Veteran's service-connected PTSD, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the diagnosed entity is related to any period of active military service.  A full rationale must be provided for all findings.  

If further examination of the Veteran is necessary, or if no sleep study was in fact conducted pursuant to the September 2010 VA examination, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the VA examiner who conducted the sleep study discussed in the September 2010 VA examination is unavailable, if such study was not in fact conducted pursuant to the instant claim, or if such examination is otherwise found to be needed to answer the questions posed.

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must again attempt to obtain from the Veteran's private care provider, and any other provider identified by the Veteran, any available medical records pertaining to the Veteran's examination or treatment with the treatment provider(s) at any time since his separation from active duty, to include in particular a sleep study conducted in 2004 or 2005 that resulted in a diagnosis of sleep apnea.  The AOJ must request that a negative response be returned if no such records are available.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2010) as regards requesting records.  All records and/or responses received must be associated with the claims file. 

2.  The AOJ must ensure that the claims file contains a copy of the sleep study referred to by the September 2010 VA examiner.  

3.  After securing any additional records, the Veteran's claims file must be referred to the physician who conducted the sleep study referred to in the September 2010.  The entire claims file, to include a complete copy of this remand, must be made available and reviewed by the examiner. The reviewer's report must reflect consideration of the Veteran's documented medical history and assertions and must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  

(If the reviewer is no longer available, if no sleep study was conducted, or if the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  The examiner must provide the opinions requested above.  All examination results, along with the complete rationale for any opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, must be set forth.)

The purpose of the opinion is to determine whether the Veteran actually experiences problems with a sleep disorder, and if so, whether any such disability cannot be attributed to any known clinical diagnosis.

(A)  The examiner must note and detail all reported symptoms related to the Veteran's stated problems with a sleep disorder.  The examiner must provide details about the onset, frequency, duration, and severity of all complaints relating to each claimed symptom, and indicate what precipitates and what relieves it.  If additional examination is deemed warranted by other specialists in order to ascertain the nature or etiology of the symptoms, this development must be conducted.

(B)  The examiner must expressly state whether there are clinical, objective indications that the Veteran is suffering from symptoms relative to problems with a sleep disorder.

(C) If there are objective indications that the Veteran is suffering from such symptoms, the examiner must determine whether these symptoms can be attributed to any known clinical diagnosis-in particular, to the Veteran's service-connected PTSD-or to a chronic multi-symptom illness, such as chronic fatigue syndrome, a functional gastrointestinal disorder, or fibromyalgia.  For those symptoms and conditions that cannot be attributed to a known clinical diagnosis or chronic multi-symptom illness, the examiner must determine if there is affirmative evidence that the undiagnosed illness was not incurred during active service during the Persian Gulf War, or that the undiagnosed illness was caused by a supervening condition or event that occurred since the Veteran's departure from service during the Persian Gulf War.

(D)  For all illnesses for which the Veteran is provided a diagnosis, the examiner must opine as to whether it is at least as likely as not that any such disability began in or was worsened by the Veteran's time on active duty.  The examiner must also clearly identify and explain which symptoms are part and parcel of the symptomatology of the Veteran's service-connected PTSD, as opposed to symptoms of a separate disability.

A detailed explanation for all conclusions reached by each examiner must be provided.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion(s).

5.  The AOJ must ensure that all examination reports comply with this remand and the questions presented in the examination request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


